DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2019/026133, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Benefit as a continuation-in-part of the prior application No. PCT/US2019/026133 is therefore not granted.
Allowable Subject Matter
Claims 34-36, 41-51 and 53-56 are allowed. 
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 34-36 is the inclusion of the limitations of a logic circuitry package for a replaceable print apparatus component that includes wherein the at least one logic circuit comprises a memory storing a resting state static signature corresponding to the distinct digital values. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

The primary reason for allowance of claims 41-44 and 49 is the inclusion of the limitations of a logic circuitry package for a replaceable print apparatus component that includes, wherein the at least one logic circuit comprises a memory storing a resting state static signature corresponding to the distinct first actuated state digital values. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 45-48 is the inclusion of the limitations of a logic circuitry package for a replaceable print apparatus component that includes, wherein the at least one logic circuit comprises a memory storing an actuated state static signature corresponding to the distinct delta values. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 50-51 and 53-56 is the inclusion of the limitations of a logic circuitry package for a replaceable print apparatus component, wherein the at least one logic circuit comprises a memory storing a dynamic signature corresponding to the first delta values and the second delta values. It is this limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Response to Arguments
Applicant’s arguments, see Applicant Argumnets/Remarks, filed 11/23/2021, with respect to rejection(s) of Claims 34-38 and objection(s) to Claims 39-49 and 52-56 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 34-38 and objection(s) to Claims 39-49 and 52-56 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853